The opinion of the Court was delivered by Mr. Justice Terry.
Mr. Chief Justice Murray concurred.
Upon the trial of this cause, and before the argument, the Court announced that the counsel for the people should be limited to three-quarters of an hour, in his opening and concluding arguments, and the counsel for the defendant to a half hour.
The enforcement of this rule is the only error assigned. The establishing and enforcement of such rules are matters resting in the sound discretion of the Court, and are often necessary, to prevent the time of the Court from being wasted in useless and unprofitable discussion.
It does not appear that the issues raised in this case were numerous or complicated, or that they could not have been fully presented in the time allowed; nor is there any allegation that injustice has been done to the defendant by the verdict, or that the longest argument would have been likely to change the result.
Judgment affirmed.